FASA Friction Laboratories,




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2015

                                      No. 04-15-00570-CV

                      PEVETO COMPANIES, LTD. d/b/a Brake Check,
                                   Appellant

                                                v.

                         FASA FRICTION LABORATORIES, INC.,
                                      Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-20405
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
       Appellant Peveto Companies, Ltd. asserts the trial court signed a judgment in this case on
June 10, 2015, Appellant timely filed a motion for new trial on July 2, 2015, and on August 17,
2015, the trial court denied the motion. See TEX. R. CIV. P. 306a, 329b. Under these facts,
Appellant’s notice of appeal was due on September 8, 2015, see TEX. R. APP. P. 26.1(a), and a
motion for extension of time to file a notice of appeal is due by September 23, 2015, see id. R.
26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
        On September 11, 2015, Appellant filed (1) a motion for extension of time to file a notice
of appeal and (2) the notice of appeal. See TEX. R. APP. P. 26.1. Appellant’s motion for
extension of time to file the notice of appeal is GRANTED. The notice of appeal is deemed
timely filed. See id. R. 26.3; Verburgt, 959 S.W.2d at 617.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court